DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Broer et al. (US Pub. 20080259253) teaches (in figures 1-2) an optically drivable glass device (shown in figure 2-6), comprising: a substrate (201); a windable stacked layer (211) arranged on the substrate, wherein one end of the windable stacked layer is installed on the substrate (at regions 204), and the windable stacked layer comprises a driving layer formed of an ultraviolet rays-sensitive and deformable material (205), and a flexible substrate layer with a light absorbing function or a light reflecting function (“opaque layer” see paragraph 60), wherein the driving layer is switchable between a flat state and a curled state in response to ultraviolet light radiation (see paragraphs 55 and 64). 
However, Broer is silent to if the active layer curls or flattens in response to ultraviolet light but suggests that the active layer will flatten when exposed to a high energy environment (higher temperature) and curl when the high energy environment is removed (lower temperature) (see paragraph 59). 
As such, the prior art taken alone or in combination fails to teach or fairly suggest a display in which “the driving layer is configured to change from the flat state to a curled state under an ultraviolet radiation environment; and the driving layer is configured to change from the curled state to the flat state under an ultraviolet radiation-free environment” in combination with the other required elements of claim 1. 
Claims 2-15 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871